Sognier, Judge.
Haynie was convicted in the State Court of Jackson County of the offense of abandonment. On appeal, his sole enumeration of error is that the trial court erred in allowing the state’s attorney to question Haynie regarding his failure to have his wife and certain other witnesses testify. However, appellant made no objection to such questioning at the time of trial, and it is well settled that this court will not consider questions raised for the first time on appeal. Sanders v. State, 134 Ga. App. 825 (216 SE2d 371) (1975).

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.

James T. Irvin, for appellant.
Eddie Benton, Jr., Solicitor, for appellee.